Citation Nr: 0529855	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  99-20 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder, 
including residuals of right bundle branch block.

4.  Entitlement to service connection for a left wrist 
disorder.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for pituitary gland 
enlargement and galactorrhea.

7.  Entitlement to service connection for mononucleosis with 
splenomegaly.

8.  Entitlement to service connection for a respiratory 
disorder, including upper respiratory infection, bronchitis, 
and costochondritis.

9.  Entitlement to service connection for a sinus disorder.

10.  Entitlement to service connection for bilateral shin 
splints.

11.  Entitlement to service connection for a spinal disorder.

12.  Entitlement to service connection for residuals of viral 
meningitis.

13.  Entitlement to service connection for a musculoskeletal 
disorder of the right lower extremity (other than the right 
knee).

14.  Entitlement to service connection for a right ankle 
disorder.

15.  Entitlement to service connection for a left knee 
disorder.

16.  Entitlement to service connection for a left shoulder 
disorder.

17.  Entitlement to an initial evaluation in excess of 10 
percent for vascular cephalgia from January 22, 1998 to March 
19, 2002.

18.  Entitlement to a disability evaluation in excess of 30 
percent for vascular cephalgia since March 20, 2002.

19.  Entitlement to an initial compensable evaluation for 
scars, residual of excision of cysts on arms, legs and face.

20.  Entitlement to an initial compensable evaluation for 
scars, residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active military duty from August 1979 
to August 1984 and from October 1988 to January 1998.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  That decision denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, a heart disorder, including 
residuals of right bundle branch block, a left wrist 
disorder, diabetes mellitus, pituitary gland enlargement and 
galactorrhea, mononucleosis with splenomegaly, a respiratory 
disorder, including upper respiratory infection, bronchitis, 
and costochondritis, a sinus disorder, bilateral shin 
splints, a back disorder, including lumbosacral, thoracic and 
cervical spines, residuals of viral meningitis, 
musculoskeletal disorder of the right lower extremity (other 
than the right knee), a right ankle disorder, a left knee 
disorder and a left shoulder disorder.  Service connection 
for vascular cephalgia was granted and assigned an initial 
evaluation of 10 percent from January 22, 1998 to March 19, 
2002, service connection for scars, residual of excision of 
cysts on arms, legs and face and scars, residuals of an 
appendectomy was granted and assigned noncompensable 
evaluations.

In a June 2002 rating decision the evaluation for vascular 
cephalgia was increased to 30 percent effective March 20, 
2002.

In September 2003, the Board remanded the case for additional 
development.  Subsequently, a May 2005 rating action 
continued the prior denials.  The case is again before the 
Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The record does not demonstrate hearing loss of either 
ear by VA standards.

3.  The record does not contain competent objective evidence 
showing the presence of tinnitus during service, or of a 
current diagnosis of tinnitus that is related to her periods 
of active duty.  

4.  The record does not contain competent objective evidence 
showing the presence of a chronic heart disorder either 
during service or since separation from service.  

5.  The record does not contain competent objective evidence 
showing the presence of a chronic left wrist disorder either 
during service or since separation from service.  

6.  The record does not contain objective evidence of a 
confirmed diagnosis of diabetes mellitus.

7.  The record does not contain objective evidence of 
pituitary gland disability; galactorrhea is a symptom, not a 
disability.  

8.  The veteran had an episode of acute mononucleosis with 
splenomegaly during service; this resolved prior to service 
separation, and she has no current splenomegaly or other 
residual disability due to mononucleosis.

9.  The veteran had episodes of costochondritis during 
service and acute viral conditions affecting her respiratory 
system both during and after service; there is no competent 
medical evidence of a nexus between the viral syndrome and 
bronchitis treated during service and the acute respiratory 
syndrome, acute bronchitis, and acute pharyngitis, noted 
since her separation from service; she does not currently 
have costochondritis that is related to her period of active 
duty.

10.  The veteran had episodes of acute sinusitis during 
service that resolved without residual disability prior to 
her separation from service; X-rays and examinations have 
failed to demonstrate any chronic sinus condition.  

11.  There are no medical findings supporting a diagnosis of 
bilateral shin splints either during service or since 
separation.  

12.  The veteran had episodes of acute cervical/thoracic 
strain, and muscle strain of the lower back during service 
that resolved without residual disability prior to her 
separation from service; X-rays and examinations have failed 
to demonstrate any chronic spinal disability.  

13.  The veteran had viral meningitis during service in 1994 
that resolved without residual disability (other than the 
cephalgia for which service connection is currently in 
effect) prior to her separation from service; the medical 
evidence of record does not show any residuals of meningitis 
other than cephalgia.

14.  There are no medical findings supporting a diagnosis of 
a right lower extremity disorder (other than chondromalacia 
of the right knee) either during service or since separation.

15.  There are no medical findings supporting a diagnosis of 
a chronic right ankle disorder.

16.  There are no medical findings supporting a diagnosis of 
a left knee disorder during service or since separation.

17.  There are no medical findings supporting a diagnosis of 
a left shoulder disorder during service or since separation.

18.  From January 22, 1998, to March 19, 2002, the veteran's 
service connected vascular cephalgia was not manifested by 
characteristic prostrating attacks of headache occurring on 
an average once per month.

19.  Since March 20, 2002, the veteran's service connected 
vascular cephalgia is manifested by frequent severe attacks, 
but the objective evidence does not establish the presence of 
sustained, very frequent, completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.

20.  The veteran's service connected scars, residual of 
excision of cysts on arms, legs and face, are essentially 
asymptomatic.

21.  The veteran's service connected scar, residual of 
appendectomy, is not tender, painful, unstable, 144 square 
inches in area or greater, or productive of any limitation of 
functioning.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.385 (2005). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005). 

3.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

4.  A left wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  A disability manifested by pituitary gland enlargement 
and galactorrhea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005). 

7.  Residuals of mononucleosis, including splenomegaly, were 
not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

8.  A chronic respiratory disorder, including upper 
respiratory infection, bronchitis, and costochondritis, was 
not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

9.  A chronic sinus disorder was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

10.  Bilateral shin splints were not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

11.  A chronic spinal disorder was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

12.  Residuals of viral meningitis, other than cephalgia, 
were not incurred or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

13.  A chronic right lower extremity disorder, other than 
chondromalacia or the right knee, was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

14.  A chronic right ankle disorder was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

15.  A chronic left knee disorder was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

16.  A chronic left shoulder disorder was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

17.  The criteria for an evaluation in excess of 10 percent 
for vascular cephalgia, from January 22, 1998, to March 19, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107(b)(West 
2002); 38 C.F.R. Part 4, Code 8100 (2005).

18.  The criteria for an evaluation in excess of 30 percent 
for vascular cephalgia, since March 20, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b)(West 2002); 38 C.F.R. Part 
4, Code 8100 (2005).

19.  The criteria for a compensable evaluation for scars, 
residuals of excision of cysts, arms, legs, and face, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Codes 7800-7805 (2002 & 2005).

20.  The criteria for a compensable evaluation for scar, 
residuals of appendectomy, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 7802-7805 
(2002 & 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2004.  Since that letter fully provided notice of elements 
(1), (2), (3), and (4), see above, it is not necessary for 
the Board to provide extensive reasons and bases as to how VA 
has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the October 1999 
statement of the case (SOC), and the January 2001 and May 
2005 supplemental SOCs (SSOCs), she was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the May 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice prior to the initial February 
1999 rating decision, however after the notice was provided 
the case was readjudicated in May 2005 and an SSOC was 
provided to the veteran.  

VA treatment records have been obtained and associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran examinations in 
September 1998, November 1999, March 2002, June 2004, and 
April 2005.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112  
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Service Connection Claims

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Hearing Loss

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (2005).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The service medical records do not demonstrate hearing loss 
for VA purposes.  Examination in December 1993 was within 
normal limits.  Examinations in August 1996 and October 1997 
showed normal hearing in the left ear and essentially normal 
hearing in the right ear, with moderate loss at 6000 Hertz.

On the authorized VA audiological evaluation in September 
1998, pure tone thresholds, in decibels, were as follows for 
the right ear: 500 hertz, 10; 1000 hertz, 10; 2000 hertz, 15; 
3000 hertz, 15; 4000 hertz, 15.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear.  
Left ear readings were:  500 hertz, 10; 1000 hertz, 5; 2000 
hertz, 10; 3000 hertz, 5; 4000 hertz, 10.  Speech audiometry  
revealed speech recognition ability of 100 percent in the 
left ear.  The examiner stated that the veteran's hearing was 
normal in the left ear and essentially normal in the right 
ear, with moderate sensorineural hearing loss at 6000 Hertz 
only.

The VA audiometry in September 1998 produced pure tone  
thresholds (in the pertinent frequencies of 500 to 4,000 
hertz) all well less than 40 decibels in each ear, with none 
in excess of 25, and speech recognition was 100 percent for 
each ear; such findings do not meet the criteria for hearing 
loss under § 3.385.  Consequently, there is no basis for the 
Board to find that the veteran has hearing loss of either ear 
which can be related to service.

Tinnitus

The veteran contends that she has ringing in her ears that 
began after she perforated her eardrum during a helicopter 
ride in service.  Service medical records do not reflect any 
findings or complaints of ringing in the ear.  Possible 
perforated right ear drum was noted in March 1987, however 
subsequent examinations did not show a perforated eardrum.  

VA audiologic examination in September 1998 noted her 
complaints of bilateral tinnitus, worse during infection/ear 
fullness.  A VA ear diseases examination was conducted in 
October 1998.  This examination included review of the 
veteran's service medical records.  The examiner stated that:

I do not see any reason at this time to 
suggest [the veteran] having constant 
binaural tinnitus as related to her 
military service or the helicopter 
incident as described above.

On a February 2005 VA nursing note, the veteran reported 
right ear pain, pressure, clicking, and ringing for four 
days.  Examination showed right ear drum dull, with slightly 
red ear canal, and cerumen in the canal.  On VA examination 
in April 2005, the veteran reported tinnitus at all times.  
No diagnosis of tinnitus was made.

Based on the information in the record, the Board concludes 
that the veteran does not have a current diagnosis of 
tinnitus.  Even if there was a diagnosis of such, the Board 
would conclude that tinnitus was not incurred in service.  
There is no evidence of tinnitus in service.  There is no 
competent evidence suggesting that the veteran has a 
diagnosis of tinnitus or that tinnitus was a result of or 
related to her active service.  

The Board notes the veteran's contention that her disability 
was a result of service.  The veteran is qualified to make 
observations regarding exposure to acoustic trauma and 
describe any symptoms she experienced, but she is not 
authorized to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet.  App. 
492, 494-5 (1992).  In this case, the veteran's contentions 
regarding a perforated eardrum during service are not 
supported by the objective record, and the October 1998 VA 
examiner's opinion, which was based on full review of the 
service medical records, concluded that the veteran did not 
have tinnitus that was related to her period of service.  
Service connection for tinnitus is not warranted.



Heart Disorder

During service in March 1984, the veteran complained of chest 
pain and dizziness.  The diagnosis was right sided 
costochondritis.  EKG was within normal limits.  In December 
1997, she was seen for evaluation of intermittent sharp left-
sided chest pain.  Echocardiogram was normal, and angioplasty 
showed normal coronary arteries.  Her chest pain was deemed 
not of cardiac etiology.

A VA examination was conducted in September 1998.  The 
examiner, after review of the service medical records, 
suggested that the veteran may have had a right bundle branch 
block that was transitory and no longer exists.  On 
examination, the heart was not enlarged, and there were no 
trills, murmurs, or arrhythmias.  The examiner stated that 
there was no evidence of heart disease at this time.

Chest X-rays in November 1999 and February 2000 noted heart 
size within normal limits with no congestive failure.

In August 2004, the veteran reported a history of chest pain.  
She underwent a stress test with continuous EKG.  This was 
inconclusive for excluding coronary ischemia.  The veteran 
refused to undergo cardiac catheterization to clarify this.

In April 2005, the veteran reported for 24-hour Holter 
monitor follow-up.  This demonstrated normal sinus rhythm 
throughout.  No ischemic ST segment changes occurred.  The 
assessment was of an overall unremarkable study.

There are no medical findings supporting a diagnosis of 
chronic heart disability either during service or since 
separation.  While the veteran may have experienced a 
transitory heart abnormality during service, the objective 
evidence indicates that it resolved prior to service 
separation, and testing since service has not demonstrated 
any cardiac pathology.  The Board has considered the 
statements of the veteran to the effect that she has a 
chronic heart disability that began during service.  However, 
the veteran's lay testimony alone, even if were not 
contradicted by the medical evidence of record, is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
heart disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. §§ 3.102 (2005).

Left Wrist

The service medical records do not show any complaints or 
findings related to the left wrist.  VA examination in 
September 1998 noted no complaints of left wrist problems.  
X-rays of the wrists were normal, and examination showed no 
impairment of the left hand or wrist.  

On VA examination in November 1999, the veteran reported that 
her left wrist was not symptomatic other than an occasional 
click with certain motions that was not restrictive.  No 
click was demonstrated on examination.

There are no medical findings supporting a diagnosis of 
chronic left wrist disability either during service or since 
separation.  The Board has considered the statements of the 
veteran to the effect that she has a chronic left wrist 
disability that began during service.  However, the veteran's 
lay testimony alone, even if were not contradicted by the 
medical evidence of record, is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
left wrist disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Since the weight of the evidence for and against 
the claim is not in relative equipoise, the reasonable doubt 
rule does not apply.  38 C.F.R. §§ 3.102 (2005).



Diabetes Mellitus

Diabetes mellitus may be presumed to have been incurred 
during service if it is manifest to a degree of 10 percent or 
more within the first year following service.  38 U.S.C.A. § 
1101, 1112 (West 2002).   

The service medical records show that in November 1987 the 
veteran was noted to have gestational diabetes associated 
with pregnancy.  Laboratory reports dated in March 1991 
showed glucose in the high but normal range of 65 to 110.

VA examination in September 1998 noted no diagnosis of 
diabetes mellitus.  VA examination report dated in November 
1999 noted normal fasting blood sugar, but two hour 
postprandial blood sugar was somewhat elevated.  The 
diagnosis was "abnormal carbohydrate metabolism, i.e., 
diabetes mellitus, probable."

On VA examination in April 2005, the veteran noted that she 
had problems with hyperglycemia, but had not been diagnosed 
with diabetes.  She denied any symptoms of diabetes mellitus.  
Borderline glucose intolerance was noted.

The medical record does not demonstrate a confirmed diagnosis 
of diabetes mellitus.  Gestational diabetes associated with 
pregnancy was noted during service, however that is a 
transitory condition.  Likewise, probable diabetes mellitus 
was noted in November 1999, however the condition has not 
been positively diagnosed in the years since.  In the absence 
of a confirmed diagnosis of diabetes mellitus, the veteran's 
claim for service connection for that disability must fail.

The Board has considered the statements of the veteran to the 
effect that she has diabetes mellitus that began during 
service.  However, the veteran's lay testimony alone, even if 
were not contradicted by the medical evidence of record, is 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. §§ 3.102 (2005).

Pituitary Gland/Galactorrhea

The veteran complained of galactorrhea during service in 
January 1988.  In October 1994, she complained of enlarging 
breasts, lactation, and hair loss.  Skull X-rays showed no 
abnormalities.  Rule-out pituitary tumor was noted.  
Subsequent CT scan of the head showed no pituitary tumor.

A VA examination in September 1998 noted galactorrhea 
possibly due to estrogen use.  On VA examination in April 
2005, the veteran denied any further episodes of 
galactorrhea.  There examiner stated that there were no 
symptoms of pituitary gland disorder.  

The medical record does not demonstrate a confirmed diagnosis 
of pituitary gland disability.  The CT scan during service 
showed no tumor present.  The most recent VA examination 
noted no evidence of pituitary gland disorder.  In the 
absence of a confirmed diagnosis of pituitary gland disorder, 
the veteran's claim for service connection for that 
disability must fail.

The veteran has been seen with complaints of galactorrhea 
during and after service, although the most recent evidence 
indicates that she no longer experiences it.  Galactorrhea, 
by itself, represents only a discharge from the breasts.  
Unless there is an underlying cause that is identified as 
something medically significant, or evidence that the 
discharge is such that it causes problems for the veteran 
such as requiring her to change clothes constantly, there is 
no disability involved.  Although the veteran continued to 
have galactorrhea years after service, there is no evidence 
that it constitutes a disability that would warrant 
entitlement to service connection.  Her galactorrhea has been 
described as related to estrogen treatment.  No evidence has 
been presented, and no diagnosis provided that identifies the 
galactorrhea as a symptom of any other disorder.  
Accordingly, since the veteran's galactorrhea does not 
represent a current disability, there is no basis to 
establish service connection.

The Board has considered the statements of the veteran to the 
effect that she has a chronic pituitary gland disorder that 
began during service.  However, the veteran's lay testimony 
alone, even if were not contradicted by the medical evidence 
of record, is not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
pituitary gland disability with galactorrhea.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102 (2005).

Mononucleosis

During service in February 1991, the veteran was noted to 
have mononucleosis.  Left upper quadrant tenderness and 
splenomegaly were noted.  In March 1991, chronic fatigue 
problems and questionable splenomegaly were noted.

A VA examination was conducted in September 1998.  The 
examiner stated that she appeared to have recovered 
completely from mononucleosis as there was no residual 
symptomatology whatsoever; specifically, there was no 
purpura, ecchymoses, bleeding or bruising tendencies, or 
excessive fatigue.  There was no palpable spleen on 
examination.  The diagnosis was history of infectious 
mononucleosis with no residuals thereof and no functional 
limitation.

On examination in August 2004, the spleen was normal in size.  
There was no abdominal tenderness or rebounding.

The veteran had an episode of acute mononucleosis with 
associated splenomegaly during service.  The objective 
evidence indicates that this resolved prior to service 
separation, and medical evidence since service has not 
demonstrated any current splenomegaly or other residual 
disability associated with mononucleosis.  The Board has 
considered the statements of the veteran to the effect that 
she has chronic residuals of mononucleosis that began during 
service.  However, the veteran's lay testimony alone, even if 
were not contradicted by the medical evidence of record, is 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
mononucleosis and splenomegaly.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2005).

Respiratory Disorder

The veteran was treated during service for prolonged viral 
syndrome in May 1990.  Pulmonary functioning testing (PFT) 
was normal.  In November 1992 she was treated for bronchitis.  
Chest X-ray in December 1992 was normal.  A June 1995 chest 
X-ray showed no pulmonary disease.  Costochondritis was noted 
in March 1984 and December 1992.

On VA examination in September 1998, the lungs were clear to 
auscultation and percussion.  There was no evidence of 
cyanosis or clubbing.  PFT was normal and chest X-ray was 
negative.  The examiner noted history of chest discomfort, 
possibly due to costochondritis, no longer existent.

In September 1998, the veteran was hospitalized for acute 
respiratory syndrome.  This was felt to be likely due to a 
viral syndrome.  

On VA examination in November 1999, the lungs were clear to 
auscultation and percussion.  There was no evidence of 
cyanosis or clubbing.  Chest X-ray showed no active pulmonary 
disease.  

A VA examination was conducted in June 2004.  The veteran 
reported a chronic cough.  On examination, the lungs expanded 
normally.  Even on forced inspiration there was no wheezing.  
Deep inspiration and expiration did not evoke cough.  PFT and 
chest X-ray were normal.  The examiner stated that it was 
"not at least as likely as not that the patient has any 
chronic respiratory condition diagnosable at the present 
time."

The veteran was seen with acute bronchitis in March 2005 and 
acute pharyngitis in April 2005.  

The veteran had episodes of costochondritis during service 
and acute viral conditions affecting her respiratory system 
both during and after service.  However, there is no 
competent medical evidence of a nexus between the viral 
syndrome and bronchitis treated during service and the acute 
respiratory syndrome, acute bronchitis, and acute 
pharyngitis, noted since her separation from service.  X-rays 
and PFTs have consistently failed to demonstrate any chronic 
respiratory condition, and the recent VA examiner concluded 
that it did not appear that the veteran had a chronic 
respiratory condition.  There is no indication that she 
currently has costochondritis that is related to her period 
of active duty.

The Board has considered the statements of the veteran to the 
effect that she has a chronic respiratory disorder that began 
during service.  However, the veteran's lay testimony alone, 
even if were not contradicted by the medical evidence of 
record, is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
respiratory disorder, including upper respiratory infection, 
bronchitis, and costochondritis.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2005).



Sinus Disorder

The veteran was treated for sinusitis during service in 
January 1995.  In December 1996 she was noted to have sinus 
drainage associated with otitis media.  In March 1997 
questionable early sinu infection was noted.

On VA examination in September 1998 the examiner noted no 
tenderness over the sinuses.  Sinus X-rays were normal.  The 
examiner stated that he found no residual of any sinus 
condition.  VA examination in October 1998 noted the veteran 
may have some allergy sensitivity to various factors, but did 
not seem to have a true chronic or acute paranasal sinus 
disease.

VA examination in November 1999 noted negative sinus 
examination.  In October 2004, the veteran was treated for 
otitis with sinus drainage.

The veteran had episodes of acute sinusitis during service 
that resolved without residual disability prior to her 
separation from service.  X-rays and examinations have failed 
to demonstrate any chronic sinus condition.  The Board has 
considered the statements of the veteran to the effect that 
she has a chronic sinus disorder that began during service.  
However, the veteran's lay testimony alone, even if were not 
contradicted by the medical evidence of record, is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
sinus disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. §§ 3.102 (2005).

Shin Splints

The service medical records contain no complaints or 
treatments for shin splints.  On VA examination in September 
1998, the examiner noted "history of shin splints bilateral 
of the tibia, healed and without residuals.  No functional 
impairment.  Unconfirmed."

There are no medical findings supporting a diagnosis of 
bilateral shin splints either during service or since 
separation.  The Board has considered the statements of the 
veteran to the effect that she has chronic shin splints that 
began during service.  However, the veteran's lay testimony 
alone, even if were not contradicted by the medical evidence 
of record, is not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
bilateral shin splints.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Since the weight of the evidence for and against 
the claim is not in relative equipoise, the reasonable doubt 
rule does not apply.  38 C.F.R. §§ 3.102 (2005).

Spinal Disability

The veteran complained of neck pain following a motor vehicle 
accident in service in January 1989.  Cervical/thoracic 
sprain/strain was diagnosed.  In December 1991, she 
complained of right sided neck pain and low back pain.  On 
examination, there was full range of neck motion and no back 
problem noted.  The impression was muscle strain.

On VA examination in September 1998, the examiner noted 
normal paravertebral muscles.  There were no deformities of 
the spine at any level.  Range of motion was normal and 
unlimited by pain or discomfort.  Neurological testing was 
normal.  The diagnosis was history of cervical strain injury 
from motor vehicle accident with no residual noted and no 
functional impairment.  Radiographic examination of the neck 
in September 1999 showed unremarkable neck soft tissues, no 
swelling, and unremarkable cervical spine examination.  VA 
examination in November 1999 noted negative cervical spine 
evaluation.  In March 2005, the veteran complained of a stiff 
neck.  No diagnosis was made.

The veteran had episodes of acute cervical/thoracic strain, 
and muscle strain of the lower back during service that 
resolved without residual disability prior to her separation 
from service.  X-rays and examinations have failed to 
demonstrate any chronic back or neck condition.  The Board 
has considered the statements of the veteran to the effect 
that she has a chronic back or neck disorder that began 
during service.  However, the veteran's lay testimony alone, 
even if were not contradicted by the medical evidence of 
record, is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
spinal disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. §§ 3.102 (2005).

Viral Meningitis

The veteran was treated for viral meningitis during service 
in March 1994.  This was noted to be resolving in May 1994.  
On VA examination in September 1998, the examiner noted 
healed or recovered viral meningitis/encephalitis per 
history, with no residuals or functional impairment.  VA 
examination in November 1999 noted that there appeared to be 
complete recovery from viral meningitis except for vascular 
cephalgia.

The veteran had viral meningitis during service in 1994 that 
resolved without residual disability (other than the 
cephalgia for which service connection is currently in 
effect) prior to her separation from service; the medical 
evidence of record does not show any residuals of meningitis 
other than cephalgia.  The Board has considered the 
statements of the veteran to the effect that she has other 
chronic residuals of viral meningitis.  However, the 
veteran's lay testimony alone, even if were not contradicted 
by the medical evidence of record, is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
residuals of viral meningitis.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2005).

Right Lower Extremity

The veteran is service connected for chondromalacia of the 
right knee.  The service medical records do not show any 
treatment or complaints of a right lower extremity disability 
other than of the right knee. 

VA examinations in September 1998 and November 1999 noted no 
right lower extremity disability other than of the right 
knee.  The November 1999 examination noted no limp.  The 
examiner referred to right lower extremity discomfort 
associated with the right knee disorder.

There are no medical findings supporting a diagnosis of a 
right lower extremity disorder other than a right knee 
disorder.  The Board has considered the statements of the 
veteran to the effect that she has a right lower extremity 
disorder that began during service.  However, the veteran's 
lay testimony alone, even if were not contradicted by the 
medical evidence of record, is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
right lower extremity disorder other than a right knee 
disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. §§ 3.102 (2005).

Right Ankle

The veteran was seen during service in April 1996 for 
multiple arthralgias, which included complaints of ankle 
pain.  No right ankle injury was noted during service.  

On examination in September 1998, the veteran's right ankle 
joint was normal, with a full and normal range of motion, no 
swelling, deformity, heat, redness, or tenderness.  There was 
no evidence of effusion or crepitation.  X-ray of the right 
ankle was normal, with no evidence of fracture or 
dislocation.

On VA examination in November 1999, right ankle was noted as 
normal, with no swelling or tenderness.  Ligaments were 
stable and gait normal.

There are no medical findings supporting a diagnosis of a 
right ankle disorder.  The Board has considered the 
statements of the veteran to the effect that she has a right 
ankle disorder that began during service.  However, the 
veteran's lay testimony alone, even if were not contradicted 
by the medical evidence of record, is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
right ankle disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. §§ 3.102 (2005).

Left Knee

The service medical records do not show any treatment or 
complaints related to the veteran's left knee.  VA 
examinations in September 1998 and November 1999 noted no 
left knee disability.  X-rays of the left knee in September 
1998 were normal.  The November 1999 examination noted full 
motion of the left knee, with stable ligaments and no sign of 
derangement.  X-rays were unremarkable.  

There are no medical findings supporting a diagnosis of a 
left knee disorder during service or since separation.  The 
Board has considered the statements of the veteran to the 
effect that she has a left knee disorder that began during 
service.  However, the veteran's lay testimony alone, even if 
were not contradicted by the medical evidence of record, is 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
left knee disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. §§ 3.102 (2005).

Left Shoulder

The service medical records do not show any treatment or 
complaints related to the veteran's left shoulder.  On VA 
examination in September 1998, the examiner noted alleged 
pain in the shoulder joints, not evident on range of motion 
examination, of which there seems to be no limitation.  X-
rays of the left shoulder were negative.  The November 1999 
examination noted "no particular symptoms related to her 
shoulders."  Examination showed full, painless ranges of 
motion with no atrophy, tenderness, or motor weakness noted.  
X-rays were unremarkable.  

There are no medical findings supporting a diagnosis of a 
left shoulder disorder during service or since separation.  
The Board has considered the statements of the veteran to the 
effect that she has a left shoulder disorder that began 
during service.  However, the veteran's lay testimony alone, 
even if were not contradicted by the medical evidence of 
record, is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
left shoulder disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Since the weight of the evidence for and against 
the claim is not in relative equipoise, the reasonable doubt 
rule does not apply.  38 C.F.R. §§ 3.102 (2005).

Increased Ratings Claims

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  In every instance where the 
requirements for a compensable evaluation are not met, a 
noncompensable evaluation will be assigned.  38 C.F.R Part 4, 
§ 4.31 (2005).  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Vascular Cephalgia

The veteran was treated for viral meningitis during service.  
Service connection for vascular cephalgia was granted in 
February 1999.  A noncompensable evaluation was assigned from 
January 22, 1998.  The veteran disagreed with the initial 
evaluation.  A January 2001 hearing officer's decision 
increased the initial evaluation to 10 percent from January 
22, 1998.  A June 2002 rating decision increased the 
evaluation to 30 percent, effective from March 20, 2002.

The veteran's cephalgia is rated by analogy to Diagnostic 
Code 8100 which covers migraine headaches.  The maximum 50 
percent rating under that code is warranted for very 
frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability.  A 30 
percent evaluation contemplates prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent evaluation is appropriate where the evidence 
demonstrates characteristic prostrating attacks averaging one 
in two months over the last several months.  38 C.F.R. Part 
4, Code 8100 (2005). 

On VA examination in September 1998, the veteran reported 
severe headaches with photophobia beginning during service.  
She noted that she had recovered from these headaches fairly 
completely until a week before the examination, when she had 
a severe headache.  Mild photophobia was noted on eye 
examination.  the diagnosis was vascular cephalgia, treated 
when required.  No functional limitation or impairment.  

On VA examination in October 1998, the veteran reported 
headaches usually three or four times per year, lasting for 
an hour or two.  She might have nausea or vomiting if the 
headaches are very severe.  On VA examination in November 
1999, the examiner noted atypical vascular cephalgia, treated 
as migraine headaches, with satisfactory control such that 
the veteran was able to function quite nicely at school and 
at her job.  This was noted to produce mild to moderate 
impairment.  In February 2000, the veteran was seen with 
complaints of headache.  She reported that she had had 
migraines in the past.

A VA neurologic examination was conducted on March 20, 2002.  
The veteran reported severe headaches two to three times per 
week and lasting up to eight hours.  She stated that the 
headaches required her to stay in a dark room and left her 
unable to function.  The headaches were accompanied by 
photophobia, sonophobia, and occasionally nausea and 
vomiting.  

VA outpatient records dated from 2002 to 2005 do not show any 
treatments or complaints related to headaches.  VA 
examination in August 2004 noted that the veteran homeschools 
her children and sells real estate.  She was described as 
very active.  VA examination in April 2005 did not include 
any complaints or findings related to cephalgia.

An inherent difficulty in evaluating  the severity of 
headaches is that the disabling aspect of the  disorder is 
pain, which is not susceptible to objective  measurement.  
The basis of disability evaluations is the ability of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).  Each 
disability must be considered from the point of view of the 
veteran working or seeking work. 38 C.F.R. § 4.2 (2005).  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disability and its residual conditions in 
civil occupations.  38 C.F.R. § 4.1 (2005). 

For the period from January 22, 1998, to March 19, 2002, the 
evidence demonstrates rather infrequent headaches, which are 
relatively well controlled and do not affect the veteran's 
school or work.  There is no evidence during this period of 
the characteristic prostrating attacks occurring on an 
average once per month which would be required for a 30 
percent evaluation.  

Turning to the evidence since March 20, 2002, the Board has 
carefully reviewed the medical record and finds that the 
veteran is properly evaluated at the current 30 percent 
evaluation.  While the veteran on the March 2002 VA 
examination reported severe headaches two to three times per 
week, lasting up to eight hours and leaving her unable to 
function, the other evidence of record since that date would 
not seem to support this level of disability; specifically, 
the record does not demonstrate that she has sought treatment 
or medication for headaches, and she is apparently still 
active, including home schooling her children and maintaining 
a real estate business.  

The Board finds that the veteran's vascular cephalgia, since 
March 20, 2002, does not involve the very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, which are required for a 50 
percent evaluation.  38 C.F.R. Part 4, Code 8100 (2005).  

Thus, the veteran is not entitled to an evaluation in excess 
of 10 percent for vascular cephalgia, from January 22, 1998, 
to March 19, 2002, nor is she entitled to an evaluation in 
excess of 30 percent for vascular cephalgia since March 20, 
2002.  38 C.F.R. Part 4, Code 8100 (2005); see Fenderson, 
supra.  Because the weight of the evidence for and against 
the claim is not in relative equipoise, the reasonable doubt 
rule does not apply.  38 C.F.R. §§ 3.102, 4.3 (2005). 
Evaluation of Scars

While the veteran's appeal of the rating for his scars was 
pending, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).  The Board has the duty to adjudicate the 
veteran's claim under the old regulation for any period prior 
to the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the RO has rated the 
disabilities under both regulations, the Board may proceed in 
making a determination without prejudice to the veteran.

Scars, Residuals of Cysts, Arms, Legs, Face

The veteran had cysts removed from her arms, legs, and face 
during service in 1984.  Service connection for scars, 
residuals of cysts, arms, legs, and face, was granted in 
February 1999, and a noncompensable evaluation was assigned 
from January 1998.  The veteran disagreed with that initial 
evaluation.

Under regulations in effect prior to August 30, 2002, the old 
criteria under Diagnostic Code 7800, which applies to 
disfiguring scars on the head, face or neck, a 10 percent 
rating is assigned for moderate, disfiguring scars; a 30 
percent rating is assigned for severe scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles; and a 50 percent rating is provided when there 
is a complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Pursuant to Diagnostic Code 7804 as in effect prior to August 
30, 2002, superficial scars which were shown to be tender and 
painful on objective demonstration warranted a 10 percent 
rating.  Under this code effective August 30, 2002, a 
superficial scar which is painful on examination warrants a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).

Under Diagnostic Code 7800 currently in effect, a 10 percent 
rating is assigned for one characteristic of disfigurement; a 
30 percent rating is provided when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or; with two or 
three characteristics of disfigurement; a 50 percent rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

VA examination in September 1998 noted several minute one to 
two millimeter scars on the forearms from removal of benign 
skin lesions.  There was no sign of ecchymoses or hemorrhage.  
VA examination in November 1999 noted minute scars of the 
forearms.  

A VA examination was conducted in April 2005.  On 
examination, there was a well-healed, small one centimeter 
scar in the anterior aspect of her left forearm at the bend 
of the elbow.  She had a poorly visible left thumb scar and 
no visible scar in the left posterior patella.  There was no 
visible scar in the hairline area, even after the veteran 
removed her makeup.  The veteran's scars were nontender and 
nonpainful to deep palpation.

There is no pertinent medical evidence, which indicates that 
the veteran's scars are deep, tender, painful, poorly 
nourished, and unstable or involve repeated ulcerations.  
Hence, a compensable rating is not warranted under either the 
old or new criteria at Diagnostic Code 7803 or 7804.  In a 
similar manner, as the record does not show that the veteran 
has demonstrated any functional impairment involving the arm 
or leg as a result of his service connected scars, a 
compensable rating under both the former and revised 
Diagnostic Code 7805 is not warranted.  Finally, the facial 
scar is essentially invisible, thus it cannot be said to be 
disfiguring under the criteria at Diagnostic Code 7800.  

Accordingly, the Board finds that the criteria for a 
compensable rating for the scars, residuals of excision of 
cysts, arms, leg, and face, have not been met.  Because the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. §§ 3.102, 4.3 (2005).

Scars, Residuals of Appendectomy

The veteran underwent an appendectomy in service.  Service 
connection for scar, residual of appendectomy, was granted in 
February 1999, and a noncompensable evaluation was assigned 
from January 1998.  The veteran disagreed with that initial 
evaluation.  

Pursuant to Diagnostic Code 7804 as in effect prior to August 
30, 2002, superficial scars which were shown to be tender and 
painful on objective demonstration warranted a 10 percent 
rating.  Under this code effective August 30, 2002, a 
superficial scar which is painful on examination warrants a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).

VA examination in September 1998 noted a midline lower 
abdominal hysterectomy scar, well-healed.  Her appendectomy 
was performed by way of this approach as an incidental.  On 
VA examination in November 1999, the examiner noted that the 
veteran complained of tenderness in the abdominal wall 
perhaps two to three inches above the lateral aspect of the 
scar and that this did not appear to be related to the scar 
itself.  

On VA examination in April 2005, the examiner noted abdominal 
incision of 60 centimeters from the right hip to the left 
hip.  The incision was 0.5 centimeters wide, well-healed, 
with no keloid formation.  The veteran's scar was nontender 
and nonpainful to deep palpation.

There is no pertinent medical evidence that indicates that 
the veteran's appendectomy scar is deep, tender, painful, 
poorly nourished, and unstable or involves repeated 
ulcerations.  Hence, a compensable rating is not warranted 
under either the old or new criteria at Diagnostic Code 7803 
or 7804.  A compensable evaluation under Code 7802 is not 
appropriate as the scar is less than 144 square inches (929 
square centimeters) in area.  The record does not show that 
the veteran has demonstrated any functional impairment as a 
result of her service connected scar, thus a compensable 
rating under both the former and revised Diagnostic Code 7805 
is not warranted.  Because the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102, 
4.3 (2005).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


